NABERS, Chief Justice
(concurring specially).
This case raises complicated issues regarding an employer’s right to be reimbursed for medical expenses paid on behalf of an injured employee when a third party is also liable for those same expenses. The resolution of these issues requires an examination and reconciliation of at least two parts of the Workers’ Compensation Act, § 25-5-ll(a) and § 25-5-77(a). In this case § 25-5-77(a) is not before us.
*930Ex parte BE & K Construction Co., 728 So.2d 621 (Ala.1998), relied on in the main opinion, dealt only with § 25-5-ll(a). Though this section, added as an amendment to the Workers’ Compensation Act in 1992, is a difficult one to interpret in light of the overall statutory framework, I think the rationale of BE & K Construction is sound and should control in this case. For this reason, I join the main opinion.